DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II in the reply filed on 10/21/2020 is acknowledged. 
Claims 25-48 are currently pending in the application 
Claims 25-34 and 43-48 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 35-42 are examined on the merits

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  This pertains to the list of references on pages 112-116 of the instant specification as well as other references found in the specification such as the Lefranc MP references cited on page 5 and Zenmou et al. on page 36. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 1 of the instant specification as the UNAIDS reference as well as the website addresses of the IMGT database and R software found on pages 5, 20, 22, 44, 84, 104 and 112. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. In the instant case, SEQ ID NO.’s are disclosed for both alpha and beta chain species of TRAV24 and TRBV2 as seen in claim 36. While the genus encompasses a large number of variants and molecules that have the same activity and function and the genus encompasses a large number of variants and molecules that have a different structure, the specification does not describe the complete structure of a representative number of species of the large genus of at least one chain of a TCR or fragment thereof of a TCR that is encoded by TRAV24 for the alpha chain and TRBV2 for the beta chain (as recited in claim 35) nor “at least part of” 
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than nucleotide sequence), specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the only other identifying characteristic is that it has 80% identity to the sequences disclosed. Such a functional limitation cannot be an identifying characteristic for the claimed diverse genus of molecules since by Applicant’s definition of TRAV24 or TRVB2 encoding sequences and fragments or variants thereof all members of the claimed genus will have that characteristic.
The inventions of dependent Claims 38-42 require the use of the inventions of Claim 35, 36, and 37 and therefore are likewise rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
The specification does not teach what core structure is responsible for the function of the gene and therefore would be present in the variants, derivatives and functional fragments.  Therefore the members of the genus claimed as a whole is not conveyed. 
Applicant’s attention is directed to MPEP 2163 regarding Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement. 
In conclusion, Applicant’s disclosure of SEQ ID NOs of the claimed broad genus is not deemed sufficient to reasonably convey to one skilled in the art that Applicant was in possession of the claimed broad genus at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed genus.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 37 recites the nucleic acid molecule of claim 36, which comprises or consists of the sequence disclosed in SEQ ID NO: 62 or 63 or variant thereof having at least 80% nucleotide sequence identity with the sequence.
Claim 36, on which claim 37 depends, recites a series of SEQ IDs (79-120) for the alpha chain of a TCR.
According to the instant specification SEQ ID NO: 62 or 63 are alpha chain sequences of a TCR. Therefore, claim 37 broadens the range of the SEQ ID NO.’s claimed in claim 36 rather than further limiting the claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36 is rejected under 35 U.S.C. 102 as being anticipated by Schmitt et al. (US20160083449)
	Schmitt teaches nucleic acids encoding TCRs which have a high affinity and enhanced affinity specific for human Wilms tumor protein 1 (WT-1) epitopes for use in treating diseases or disorders, such as cancer cells that overexpress WT-1 (Abstract). More specifically Schmitt et al. teaches SEQ ID NO: 107 and 125 which have 86.7%, 91.1%, and 82.2% identity in regards to SEQ ID NO: 113, 114, and 116 of the instant application respectively of the alpha chain of a TCR (i.e. a nucleic acid encoding at least part of the alpha chain of a TCR).
	Therefore the invention was anticipated at the time of the effective filing date.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Vingert et al. (2010. PloS pathogens: 1-15; IDS Reference No. 1 filed on 1/23/2019) in view of Schmitt et al. (US20160083449) and Szymczak et al. (2004. Nature Biotechnology 22(5):589-594)
Regarding claim 35, 39 and 40, Vingert et al. teaches TCRs isolated from HIV controllers who are rare individuals who spontaneously control HIV replication in the absence of antiretroviral treatment (p.1). Emerging evidence indicates that controllers suppress HIV replication through a very active immunological process. Vingert et al. anyalyzed the Vb repertoire of patient derived primary CD4+ T cells lines which were Gag293-specific from HIV controllers and found the beta chain can comprise of Vb2 (i.e. TRVB2) (Fig. 5). Vingert et al. does not specifically teach nucleic acid sequences nor does Vingert et al. teach a nucleic acid encoding an alpha variant chain. 

	Szymczak et al. teaches 2A peptides are capable of linking TCR alpha and beta chains (Abstract, p.589). Additionally, 2A peptides can be used for the stoichiometric coexpression of at least four different proteins in vitro and in vivo. Expression of the 2A peptide–linked proteins appears to be very stable in cell lines and mice. In separate studies, long-term, stable expression of 2A peptide–linked TCRαβ proteins in mice was seen up to 7 months post-transfer (p. 589, 591). Furthermore, Yang et al. 2A peptides to generate multicistronic retroviral vectors, it seems likely that these could also be used in other gene therapy delivery systems such as recombinant adeno-associated virus (rAAV) (p. 591).
	It would be obvious to one of ordinary skill in the art to combine the Gag293-specific beta chain of Vingert et al. with the nucleic acid alpha chain of Schmitt et al. utilizing a 2A peptide as disclosed by Szymczak et al. with a reasonable expectation of success. One would be motivated to utilize the 2A peptide to link the two genes as nucleotides as 2A peptides have been shown to be long-term and stable and would be beneficial for transfer vectors in gene therapy (Szymczak et al.; p. 591). Regarding motivation to utilize the alpha chain of Schmitt et al. (i.e. TRAV24), there is a finite number of TRAV genes therefore, it would be obvious to try to utilize a TRAV which has been proven to have a high affinity for auto-immune diseases and hyperproliferative disorders (Schmitt et al.; Abstract, para. 0068). Additionally it would be obvious to have these genes in nucleic acid form in order to utilize the sequences in various gene therapies.
	Therefore, the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

s 35, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Vingert et al. (supra) in view of Schmitt et al. (supra) and Szymczak et al. (supra) as applied to claims 35, 39, and 40 above, and in further view of Kim et al. (2012. PlOs One 7(11): 1-11)
Regarding claims 41 and 42, as illustrated above, the teachings of Vingert et al., Schmitt et al. and Szymczak et al. provide for a nucleic acid molecule with alpha and beta chains encoding for TRAV24 and TRVB2 that can be utilized in gene therapy systems such as vectors comprising recombinant adeno-associated viruses. These references do not disclose a lentiviral vector comprising lentiviral cis-active elements wherein the nucleic acid molecule is contained in a transcription unit nor that the lentiviral sequences are from viral species such as HIV, SIV, VMV, CAEV, EIAV, FIV, or BIV.
Kim et al. aim to teach possible modifications on the viral packaging signal sequence, Psi (Ψ), which must be placed immediately downstream of the 5′ LTR in transgene plasmid in order to package and deliver a transgene mRNA. Psi (Ψ) is a highly structured RNA sequence, consisting of four stem-loop (SL) structures that has a strong affinity to the nucleocapsid (NC) domain of Gag and has been shown to be critical for viral genomic RNA packaging as well as gene delivery efficiency (p. 1). The lentiviral vector utilizes genomic sequences of viral species derived from HIV-1 (p. 2).
It would be obvious to one of ordinary skill in the art to utilize the lentiviral components disclosed in Kim et al. to deliver the linked sequence taught by Vingert et al., Schmitt et al. and Szymczak et al. with a reasonable expectation of success. One would be motivated to do so as lentiviral vector derived mostly from human immunodeficiency virus-1 (HIV-1) were engineered and modified extensively to either eliminate or substitute the genetic elements from the parental virus in order to avoid the possibility of generating replication-competent virus (Kim et al., p. 1).
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US20160083449) in view of Akiyama (JP2008263950A)

	Akiyama teaches sequences of novel t-cell receptor beta and alpha chain genes for preparing recombinant vectors useful in composition for treating disease (Abstract). Akiyama’s SEQ ID NO: 65 (Claim 4) has a 94.2% sequence identity to SEQ ID NO: 62 of the instant application and is disclosed as an alpha chain gene. 
	It would be obvious to one of ordinary skill in the art to substitute the alpha chain nucleic acid TCR sequence of Schmitt et al. with the nucleic acid sequence encoding an alpha chain of a TCR sequence as taught by Akiyama with a reasonable expectation of success. It would be substituting two known equivalent sequences encoding for alpha chains of TCRs for the same purpose of creating recombinant TCR vectors for treating disease. 
	Therefore the invention as a whole would be obvious to one of ordinary skill in the art.
	
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635